            Case 1:20-cr-00067-JDB Document 28 Filed 05/05/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )       No. 20-CR-0067
                                              )
                 v.                           )       HONORABLE G. MICHAEL HARVEY
                                              )
MARIAM TAHA THOMPSON,                         )
                                              )       DETENTION HEARING MAY 6, 2020
          Defendant.                          )


                                              ORDER

          Upon consideration of the Joint Motion to Continue Detention Hearing and to Toll Time

Pursuant to the Speedy Trial Act and the representations in the joint motion to continue, it is

hereby,

          ORDERED, that Joint Motion is GRANTED; and it is hereby,

          FURTHER ORDERED, that the detention hearing in this matter is continued until June

9, 2020, at 2:00 PM;

          FURTHER ORDERED, in light of the complex nature of this matter, logistical issues

related to the Covid-19 pandemic, and the desire of the parties to continue to advance discovery

in this matter, the time between May 6, 2020, and June 9, 2020, is, in the interests of justice,

excluded from the computation of time under the Speedy Trial Act.

                                                                                    2020.05.05
                                                                                    17:08:37 -04'00'
_May 5, 2020__________                                        __________________________
DATE                                                          G. MICHAEL HARVEY
                                                              United States Magistrate Judge
